                                                                       E-FILED
                                            Friday, 22 March, 2019 03:45:01 PM
                                                  Clerk, U.S. District Court, ILCD

              UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,           )
                                    )
    Plaintiff,                      )
                                    )
         v.                         )     Civil No. 18-3264
                                    )
WALTER I. HOUSE and MEGAN E.        )
GIOVANNI, formerly MEGAN E.         )
HOUSE,                              )
                                    )
    Defendants.                     )

                         OPINION

Sue E. Myerscough, U.S. District Judge:

    The Court now considers Plaintiff United States of

America's Motion to Enter Judgment (hereinafter the

"Motion"). Pursuant to Federal Rule of Civil Procedure 55,

28 U.S.C. ' 2001, and for the reasons stated below, the

Motion is ALLOWED. In connection with its decision, the

Court has considered all of the pleadings and evidence

submitted to date. Based thereon, the Court makes these

                             1
FINDINGS:

 I. JURISDICTION

      1. The Court has jurisdiction over the subject matter

and parties pursuant to 28 U.S.C. '' 1345 and 1391,

respectively. Walter I. House and Megan E. Giovanni,

formerly Megan E. House, returned Waiver(s) of Service of

Summons, pursuant to Federal Rule of Civil Procedure 4

and have acknowledged receipt of the complaint as shown

by the file in this case and did not thereafter voluntarily

appear in these proceedings.

II.   EVIDENTIARY FINDINGS

      1. Defendant(s) executed a mortgage and a note

(attached to the complaint as Exhibits A and B) in the

amount of $70,429 secured by said mortgage. The United

States of America, acting through Rural Development,

United States Department of Agriculture, was the mortgagee

on the mortgage executed by defendant(s) as mortgagor(s).


                               2
The mortgage pertaining to the property described herein

was recorded on August 11, 2004, in the Office of the

Recorder of Deeds, Adams County, Illinois.

     2. The material factual allegations stated in the

complaint filed herein have not been denied in any

responsive pleading.

    3. Plaintiff is the owner of the note and mortgage

described in the complaint.

    4. Plaintiff filed a Motion to Enter Judgment in this

cause along with an Affidavit of Judgment by Douglas

Wilson, State Director, Rural Development. That Affidavit

stated that as of February 6, 2019, Plaintiff was owed the

sum of $95,037.19 plus a daily per diem accrual of

$12.2941 per day to date of judgment. No objection being

made to the Motion or Affidavit of the Motion, the Motion is

allowed, and the Affidavit is admitted into evidence in this

cause.


                              3
    5. The following are names of persons who may have

claimed an interest in the above-described property, but

who are foreclosed from asserting their claim, if any,

because of their default in this action: Walter I. House and

Megan E. Giovanni, formerly Megan E. House.

    6. All of the material allegations contained in the

complaint are true and by virtue of the mortgage and

indebtedness thereby secured, Plaintiff, United States of

America, has a valid and subsisting lien arising out of a real

estate mortgage on the property described as follows:

        208 E. Perkins Street, Payson, IL 62360

        The South Ten (10) feet of the West Seventy-
        five (75) feet and all of the East Twenty-five (25)
        feet of Lot One Hundred Nineteen (119) an all
        of Lot One Hundred Twenty (120) in the Village
        of Payson, Adams County, Illinois

        Also Lot One (1) in Russell Hoskins Subdivision
        in the Village of Payson, Adams County, Illinois

        PINS 18-0-0520-000-00 and 18-0-0586-000-0

    7. By virtue of the mortgage and the indebtedness

                               4
thereby secured, as alleged in the complaint, there is due

Plaintiff, United States of America, as follows:

         a) For its own use and benefit for the costs of this
         suit and for:

         U.S. Attorney's Docket Fee…………………..$400.00

         Recording Fee - Notice of Foreclosure……..$35.00

         Total………………………………………………$435.00

         b) Unpaid principal and interest:

         Unpaid principal balance…….………….$46,511.97

         Accrued interest at $12.2941 per day due
         and unpaid as of 2/6/2018……………..$13,894.99

              Late Charges………………………………$199.08

              Interest on Fees………………………..$4,133.07

              Fees Assessed………………………..$29,863.08

         Total amount due plaintiff as of 2/6/2018
         not including foreclosure costs…………$95,037.19

         c) In addition, Plaintiff may be compelled to
         advance various sums of money in payment of
         costs, fees, expenses and disbursements incurred
         in connection with the foreclosure, including,
         without limiting the generality of the foregoing,

                               5
filing fees, stenographer's fees, witness fees, costs
of publication, costs of procuring and preparing
documentary evidence and costs of procuring
abstracts of title, certificates, foreclosure minutes,
a title insurance policy and fees, charges, and
expenses provided by law incurred by or owing to
the United States Marshal, including such fees
and expenses relating to conducting of the judicial
sale as required by this judgment of foreclosure.

d) Under the terms of the mortgage, all such
advances, costs and other fees, expenses and
disbursements are made a lien upon the
mortgaged real estate and Plaintiff is entitled to
recover all such advances, costs, expenses and
disbursements, together with interest on all
advances at the rate provided in the mortgage, or,
if no rate, from the date on which such advances
are made.

e) In order to protect the lien of the mortgage,
Plaintiff may necessarily have to pay taxes and
assessments which have been or may be levied
upon the mortgaged real estate.

f) In order to protect and preserve the mortgaged
real estate, Plaintiff may have to make such
repairs to the real estate as may reasonably be
deemed necessary for the proper preservation
thereof.

g) Under the terms of the mortgage, any money
so paid or expended has or will become an
additional indebtedness secured by the mortgage

                      6
         and will bear interest from the date such monies
         are advanced at the rate provided in the mortgage,
         or, if no rate is provided, at the statutory
         judgment rate.

    8. The present owner(s) of the above-described real

estate is/are: Walter I. House and Megan E. Giovanni,

formerly Megan E. House.

    9. Adams County, Illinois, has a valid lien on the

above-described property for taxes for 2018 payable in

2019, and the property will be sold subject to the interest

of Adams County, resulting from taxes, general or special,

which are a valid lien against the above-described property.

    11. The above-described property is abandoned, and

Plaintiff is entitled to a shortened redemption period

pursuant to 735 ILCS 5/15-1603.

    12. The premises which are the subject of this

proceeding are valuable, and unless the purchaser, as

Plaintiff=s assignee, is placed in immediate possession

during the 30-day period following the confirmation of the

                              7
Report of Sale of Real Estate, the premises would be

subject to vandalism, waste, loss and possible destruction.

    13. Plaintiff is entitled to a shortened redemption

period for the following reasons: (i) the value of the

mortgaged real estate as of this date is less than ninety

percent (90%) of the amount specified pursuant to the

Code of Civil Procedure, 735 ILCS 5/15-1603(d); and (ii)

the mortgagee waives any and all rights to a personal

judgment for a deficiency against the mortgagor(s) and

against all other persons liable for the indebtedness or

other obligations secured by the mortgage.

    14. By reason of the defaults alleged and proved, if

the indebtedness had not matured by its terms, the same

became due by the exercise, by Plaintiff or other persons

having such power, of a right or power to declare

immediately due and payable the whole of all indebtedness

secured by the mortgage.


                               8
    15. Any and all notices of default or election to declare

the indebtedness due and payable or other notices required

to be given have been duly and properly given.

    16. Any and all periods of grace or other period of

time allowed for the performance of the covenants or

conditions claimed to be breached or for the curing of any

breaches have expired.

    17. All lien or mortgage claimants defaulted are found

and declared to have no interest in the real estate

foreclosed, as they have offered no evidence of the interest.

    18. The real estate is free and clear of all liens and

encumbrances except:

         a) General real estate taxes for 2018 payable in
         2019, and thereafter, and special assessments, if
         any.

         b) The mortgage given to Plaintiff.

         c) Easements and restrictions of record.

    19. Plaintiff's mortgage is prior and superior to all


                              9
other mortgages, claims of interest and liens upon the real

estate except for real estate taxes and special assessments,

if any, and except for any mortgages or liens found herein

to be prior and superior to plaintiff's mortgage or prior liens

of non-parties.

    20. The United States does not waive its right to

subsequently administratively collect, including by offset,

any resulting deficiency if the sale price for the foreclosed

property sold in this cause at judicial sale does not pay the

judgment amount and subsequently accrued interest,

advances and costs owed on either the promissory note or

mortgage in this cause even though no such deficiency

judgment is sought in this foreclosure proceeding.

    WHEREFORE, IT IS ORDERED, ADJUDGED AND

DECREED:

III. ORDER UPON DEEMED REQUEST FOR
     FORECLOSURE

    1. An accounting has been taken under the direction

                               10
of the court of the amounts due and owing to Plaintiff as

declared herein.

    2. Defendant(s) are ordered to pay to Plaintiff before

expiration of any redemption period (or, if no redemption

period, within seven days after the date of this judgment)

whatever sums may appear to be due upon the taking of

such account, together with fees and costs of the

proceedings (to the extent provided in the mortgage or by

law).

    3. In default of such payment in accordance with this

judgment, the mortgaged real estate shall be sold as

directed by the court, to satisfy the amount due to Plaintiff

as set forth in this judgment, together with the interest

thereon at the statutory judgment rate from the date of the

judgment.

    4. In the event Plaintiff is a purchaser of the

mortgaged real estate at such sale, Plaintiff may offset


                              11
against the purchase price of such real estate the amounts

due under the judgment for the foreclosure and order

confirming the sale.

     5. In the event of such sale and the failure of the

person entitled thereto to redeem prior to such sale

pursuant to statutory provisions, the Defendant(s) made

part(ies) to the foreclosure in accordance with statutory

provisions, and all non-record claimants given notice of the

foreclosure in accordance with statutory provisions, and all

persons claiming by, through or under them, and each and

any and all of them, shall be forever barred and foreclosed

of any right, title, interest, claim, lien or right to redeem in

and to the mortgaged real estate.

     6. If no redemption is made prior to such sale, a deed

shall be issued to the purchaser according to law and such

purchaser shall be let into possession of the mortgaged real

estate in accordance with statutory provisions.


                                12
IV. ORDER UPON SPECIAL MATTERS

    1. Exceptions to which title in the real estate shall be

subject at the sale shall include general real estate taxes

for the current year and for the preceding year which have

not become due and payable as of the date of this

judgment and any special assessments upon the real estate

and easements and restrictions of record.

    2. In the event any party to this foreclosure is a

successful bidder at the sale, such party may offset against

the purchase price to be paid for such real estate all

amounts due such party under this judgment of

foreclosure or the order confirming the sale.

    3. The property is being sold at this judicial sale AAS

IS@ WITHOUT ANY WARRANTIES OF HABITABILITY OR

ANY OTHER WARRANTIES, EITHER EXPRESS OR

IMPLIED.




                              13
V. ORDER FOR JUDICIAL SALE

    1. The real estate is ordered to be sold in accordance

with applicable statutory provisions by the U.S. Marshal or

his representative.

    2. Upon expiration of the redemption period, the real

estate shall be sold by the U.S. Marshal for the Central

District of Illinois at the front door of the Adams County

Courthouse in the City of Quincy, Illinois, at the time

announced by the U.S. Marshal subject to easements and

restrictions of record and taxes, general or special, due and

owing to Adams County, Illinois. In addition, the real

estate transfer tax (35 ILCS 200/31-1, et. seq.) shall be

paid by buyer(s). The property shall be sold to the highest

bidder who shall pay ten percent (10%) of the bid purchase

price at the time and place of sale by Cashier's/Official

Bank Check made payable to the U.S. Marshals Service,

tendered to the U.S. Marshal conducting the sale. The


                              14
balance of the bid purchase price shall be paid by

Cashier's/Official Bank Check made payable to U.S.

Marshals Service, to be received by the United States

Marshal at 100 N.E. Monroe, Peoria, Illinois, 61602 within

thirty (30) days of date of the sale. If the balance is not

received within the time period, the ten percent (10%)

payment made at time of sale shall be forfeited to the

United States, the sale shall be void, and a new sale shall

be scheduled by the Court.

     IT IS FURTHER ORDERED, ADJUDGED AND

DECREED that the U.S. Marshal for the Central District of

Illinois give public notice of the sale as follows:

          a) The notice of sale shall include the following
          information, but an immaterial error in the
          information shall not invalidate the legal effect of
          the notice:

               i) The name, address and telephone number
               of the person to contact for information
               regarding the real estate;

               ii) The common address and other common

                                15
    description (other than legal description), if
    any, of the real estate;

    iii) A legal description of the real estate
    sufficient to identify it with reasonable
    certainty;

    iv) A description of the improvements on the
    real estate;

    v) The real estate may be inspected prior to
    sale upon making reasonable arrangements
    with the person identified in paragraph i
    above;

    vi) The time and place of the sale;

    vii) The terms of the sale;

    viii) The case title, case number and the
    court in which the foreclosure was filed; and
    ix) No other information is required.

b) The notice of sale shall be published at least
four consecutive calendar weeks (Sunday through
Saturday), once in each week, the first such
notice to be published not more than 45 days
prior to the sale, the last such notice to be
published not less than 7 days prior to the sale,
by:

    i) An advertisement in a newspaper regularly
    issued and of general circulation to the
    general public in the county in which the real

                     16
    estate is located in the section of that
    newspaper where legal notices are commonly
    placed; and

    ii) No other publication shall be required.

c) The party who gives notice of public sale shall
also give notice to all other parties in the action
who have not heretofore been found by the court
to be in default for failure to plead. Such notice
shall be given in the manner provided in the
applicable rules of court for service of papers
other than process and complaint, not more than
45 days and not less than seven days prior to the
day of sale. After notice is given as required in
this section, a copy thereof shall be filed in the
Office of the Clerk of this Court together with a
certificate of counsel or other proof that notice has
been served in compliance with this section.

d) The party who gives notice of a public sale
shall again give notice of any adjourned sale;
provided, however, that if the adjourned sale is to
occur less than 60 days after the last scheduled
sale, notice of any adjourned sale need be given
only once, not less than 5 days prior to the day of
the adjourned sale.

e) Notice of the sale may be given prior to the
expiration of the redemption period.

f) No other notice by publication or posting shall
be necessary.


                     17
         g) The person named in the notice of sale to be
         contacted for information about the real estate
         shall not be required to provide additional
         information other than that set forth in the notice
         of sale.

    3. Division of Property. If the real estate is

susceptible of division, the person conducting the sale may

order it to be sold as necessary to satisfy this judgment.

The person conducting the sale shall determine which real

estate shall be sold, and the person conducting the sale

may determine the order in which separate tracts may be

sold.

    4. Certificate of Sale. Upon the sale of mortgaged real

estate, the person conducting the sale shall give a

certificate of sale to the purchaser and cause such

certificate of sale to be recorded. The certificate shall be

freely assignable by endorsement thereon.

    VI. TRANSFER OF TITLE

    1. Upon or after confirmation of sale, the person who


                               18
conducted the sale or the court shall execute a deed to the

holder of the certificate of sale sufficient to convey title,

which deed shall identify the court and the caption of the

case in which judgment was entered authorizing issuance

of the deed. Signature and the recital in the deed of the

title or authority of the person signing the deed as grantor

of authority pursuant to this judgment and of the giving of

the notices required by statute shall be sufficient proof of

the facts recited and of such authority to execute the deed,

but such deed shall not be construed to contain any

covenant on the part of the person executing it.

     2. Delivery of the deed executed on the sale of the real

estate, even if the purchaser or holder of the certificate of

sale is a party to the foreclosure, shall be sufficient to pass

the title thereto. Such conveyance shall be an entire bar of

(i) all claims of parties to the foreclosure and (ii) all claims

of any non-record claimant who is given notice of the


                                19
foreclosure as provided by statute.

VII. APPLICATION OF PROCEEDS

    The proceeds resulting from the sale ordered herein

shall be applied in the following order:

    1. The reasonable expenses of sale including but not

limited to costs of publication, notice of the sale, expenses,

fees, and commissions incurred by or owing to the U.S.

Marshal pursuant to law;

    2. The reasonable expenses of securing possession

before sale, holding, maintaining, and preparing the real

estate for sale, including payment of taxes and other

governmental charges, management fees, and to the extent

provided for in the mortgage or other recorded agreement

and not prohibited by law, payments made pursuant to

735 ILCS 5/15-1505, and other legal expenses incurred by

the mortgagee;

    3. Satisfaction of claims in the order of priority


                               20
adjudicated in this judgment of foreclosure; and

     4. Remittance of any surplus to the mortgagor or as

otherwise directed by the court.

VIII. REDEMPTION - RESIDENTIAL

     1. Only the owner of redemption may redeem from

this foreclosure, and such owner of redemption may

redeem only during the redemption period specified herein.

     2. In this foreclosure, the above-described property is

abandoned, and Plaintiff is entitled to a shortened

redemption period pursuant to Chapter 735, Paragraph

5/15-1603(b)(4), Illinois Compiled Statutes. The

redemption period shall end 30 days after the date of entry

of this Judgment.

     3. This is a foreclosure of a mortgage of residential

real estate.

     4. The amount required to redeem shall consist of the

Total Balance Due as declared above plus interest thereon


                              21
at the statutory rate hereafter and all additional costs and

other expenses allowed by the court.

    5. If the purchaser at the judicial sale of residential

real estate is a mortgagee who is a party to this proceeding

or its nominee, and if the sale price is less than the amount

required to redeem specified in 735 ILCS 5/15-1603(d), an

owner of redemption has a special right to redeem for a

period ending 30 days after the date the sale is confirmed,

by paying the mortgagee the sale price plus all additional

costs and expenses incurred by the mortgagee set forth in

the report of sale and confirmed by this Court.

IX. OTHER MATTERS

    1. Possession of Mortgaged Real Estate:

    A. Unless the mortgagor=s right to possess this

foreclosed residential real estate is or has been terminated,

the mortgagor (homeowner) has the right to possess the

foreclosed premises in accordance with Section 15-1701(c)


                              22
of the Illinois Mortgage Foreclosure Law.

    B. Unless sooner ordered to vacate the premises, the

mortgagor and all persons claiming a possessory right to

the mortgaged premises through the mortgagor shall

peaceably remove themselves and all of their possessions

from the mortgaged premises in compliance with 735 ILCS

5/15-1701 on the 31st day after the judicial sale of this

mortgaged property has been approved.

    C. If any persons referenced in the above

subparagraph remain on the premises on or after the 31st

day of the approval of the judicial sale of this mortgaged

real estate, the U.S. Marshal is hereby directed as soon as

practicable thereafter to use any and all necessary

reasonable force to enter the above described mortgaged

premises, including any outbuildings and vehicles located

thereon and to remove all occupants located thereon, who

are present on the premises and refuse to vacate


                              23
immediately and voluntarily at the U.S. Marshal’s

direction; in addition any and all personal property left on

the mortgaged premises by the defendant mortgagor

and/or any and all other persons having left the property,

is hereby declared forfeited to the United States. If the U.S.

Marshal determines that the above-described personal

property is without value or of di minimus value that would

neither exceed nor equal the costs of notice, storage, and

sale, the U.S. Marshal may leave the personal property, at

his discretion, on the premises for the purchaser of this

real estate to claim, or dispose of, at will.

     Upon taking possession and custody of the premises,

and removing all occupants who are unauthorized to

remain on the premises, the U.S. Marshal is then hereby

directed to remit possession and custody of the premises to

the purchaser of the property at the sale judicially

approved by this Court.


                                24
    2. Report of Sale. The person conducting the sale

shall file a report of sale with the Clerk of this Court

specifying the amount of proceeds of sale realized and the

disposition thereof.

    3. The purchaser of the foreclosed property shall be

given possession effective immediately upon approval of the

judicial sale of this real estate in compliance with 735 ILCS

5/15-1701(c) (1).

    4. Homestead Waiver. Defendants-mortgagors waived

their right to homestead or other exemptions in the real

estate in the body of the mortgage, which was duly signed

and acknowledged, and the defendants-mortgagors are

therefore barred from claiming any right to homestead or

other exemptions in the real estate.

    AND IT IS FURTHER ORDERED, ADJUDGED AND

DECREED, that there is no just reason for delaying the

enforcement of this judgment, or an appeal therefrom.


                               25
ENTER: March 21, 2019


                       /s/ Sue E. Myerscough
                       SUE E. MYERSCOUGH
                   UNITED STATES DISTRICT JUDGE




                        26
